Title: From Thomas Jefferson to Steuben, 14 January 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Jan. 14. 1781.

Your letters of the 12th. and 13th. are now before me. They are in some measure answered by some marginal notes on the several articles in a paper delivered me by Majr. Walker. If there be any state arms, fit for use, and still undelivered they are so few, that we may consider them as nothing. I should therefore think it proper to discharge so many militia as cannot be furnished with arms. My letter of yesterday will point out what particular militia should be discharged. Should it happen that there are already more militia with you from the Counties enumerated in my yesterday’s letter than you have arms for, would it not be proper to send the surplus of such militia over to Genl. Nelson to take the place and arms of so many of his who were not meant to be detained?
The public have not a pound of powder or other article of military stores at South Quay, except some twenty four and eighteen pound iron cannon. They are most unusually heavy for their bore and tho’ a Quartermaster has been especially sent and employed there during the last summer in bringing them over to Suffolk or Smithfeild they have so far baffled his attempts as that he has got over but one of them: another broke down a bridge on it’s passage which suspended his further endeavors. I have the honor to be with great esteem Sir your most obedt. humble servt.,

Th: Jefferson


P.S. If it be possible for you to spare Colo. Senf to plan the reedification of our works at Westham we shall be exceedingly glad of his assistance.

 